t c memo united_states tax_court ronald c parker petitioner v commissioner of internal revenue respondent docket no 10148-07l filed date ronald c parker pro_se lisa k hunter for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion 1although the court ordered petitioner to file a response to respondent’s motion petitioner failed to do so background the record establishes and or the parties do not dispute the following petitioner’s address shown in the petition in this case was in omaha nebraska petitioner did not file a federal_income_tax tax_return for any of his taxable years and respondent prepared a substitute for return for each of those years on date respondent issued to petitioner a notice_of_deficiency with respect to his taxable years and notice_of_deficiency for and which he received in that notice respondent determined the following deficiencies in and additions to petitioner’s tax_year additions to tax under deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure respondent determined that the addition_to_tax will continue to accrue from the due_date of the return at a rate of percent for each month or fraction thereof of nonpayment not exceeding percent petitioner did not file a petition with the court with respect to the notice_of_deficiency for and 2all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure on date respondent assessed the following tax additions to tax and interest as provided by law for petitioner’s taxable years and year tax dollar_figure big_number big_number sec sec additions to tax under sec_6654 dollar_figure dollar_figure dollar_figure a dollar_figure dollar_figure dollar_figure a dollar_figure dollar_figure dollar_figure interest dollar_figure dollar_figure dollar_figure on date respondent issued to petitioner respective notices of balance due with respect to any unpaid assessed amounts for petitioner’s taxable years and on date respondent assessed additional addi- tions to tax under sec_6651 of dollar_figure dollar_figure and dollar_figure for petitioner’s taxable years and respectively on date respondent issued to petitioner respective notices of balance due with respect to any unpaid assessed amounts for petitioner’s taxable years and on date respondent assessed additional addi- tions to tax under sec_6651 of dollar_figure and dollar_figure for petitioner’s taxable_year sec_2001 and sec_2002 respectively on date respondent issued to petitioner respective notices of balance due with respect to any unpaid assessed amounts for petitioner’s taxable_year sec_2001 and sec_2002 we shall refer to any unpaid assessed amounts with respect to petitioner’s respective taxable years and as well as interest as provided by law accrued thereafter as petitioner’s unpaid liabilities for and on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of tax_lien with respect to petitioner’s unpaid liabilities for and petitioner did not request a hearing with respondent’s appeals_office appeals_office with respect to that notice on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid liabilities for and on date petitioner timely submitted to respon- dent form request for a collection_due_process_hearing petitioner’s form with respect to the notice_of_intent_to_levy in that form petitioner indicated his disagreement with the notice_of_intent_to_levy and requested a hearing with the appeals_office in petitioner’s form petitioner stated in pertinent part i told irs in omaha most of my money came from my mother when she died and some came from gambling they could not prove the money came from gambling and i cannot prove money came from my mother so they just decided the money was gambling no way could anyone win that much money at a casino with no casino record by letter dated date respondent’s date letter respondent acknowledged receipt of petitioner’s form that letter stated in pertinent part to expedite the processing of your request please complete the enclosed collection informa- tion statement and return this form in the enve- lope provided by date additional information is needed to expedite the processing of your request please contact me at the number listed above by date if i do not hear from you by this date your re- quest will be forwarded to your local appeals_office for consideration other irs accepts an audit reconsidera- tion request if you have informa- tion that we have not considered previously which might change the amount of tax you owe or credit you believe you are entitled to i have enclosed publication for your convenience if you would like to request an audit reconsid- eration at this time our collec- tions department can place a hold on your account to allow you to process your request please con- tact me at the number listed above if you are considering an audit_reconsideration petitioner did not respond to respondent’s date letter by letter dated date respondent informed petitioner that he would be notified within days of the date and time of your hearing by an appeals_office a settlement officer with the appeals_office who was as- signed petitioner’s form settlement officer sent peti- tioner a letter dated date settlement officer’s date letter that letter stated in pertinent part appeals received your request for a collection_due_process cdp hearing i have scheduled a telephone conference call for you on date pincite cst this call will be your primary opportunity to discuss with me the reasons you disagree with the collection action and or to discuss alternatives to the collection action if this time is not convenient for you the phone number has changed or you would prefer your conference to be held by face-to-face at the appeals_office clos- est to your current residence the school you attend or your place of employment or if you are a business your business address or by correspondence please let me know within fourteen days from the date of this letter i will discuss with you if there are any offices that may be more convenient for you eg appeals_office nearest place of employment or school when you contact me during the hearing i must consider whether the irs met all the requirements of any applicable law or administrative proce- dure any relevant issues you wish to discuss these can include collection alternatives to levy such as full payment of the liability install- ment agreement offer_in_compromise or temporary suspension of collection ac- tion if the action imposes a hardship condition challenges to the appropriateness of collection action spousal defenses when applicable we may also consider whether you owe the amount due but only if you have not other- wise had an opportunity to dispute it with appeals or did not receive a statutory_notice_of_deficiency we will balance the irs’ need for efficient tax collection and your legitimate concern that the collection action be no more intru- sive than necessary regarding the liability you are raising you are not able to dispute the liability because you had a prior opportunity to do so when the lien was filed in date for the same periods therefore this issue cannot be disputed in appeals how do you wish to resolve your liabilities for me to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns required to be filed collection alternative s a completed collection information statement form 433-a for individuals and or form 433-b for businesses including all required at- tachments form_656 the dollar_figure application fee of form 656-a in- come certification for offer_in_compromise application oic fee and payments verification of the percent payment with the lump sum offer or a signed form 656-a verification of the first installment_payment on a periodic_payment offer or a signed form 656-a a current statement of all investments in- cluding borrowing terms on date the settlement officer held a telephonic conference date conference with petitioner during that conference petitioner claimed that he did not owe any_tax the settlement officer informed petitioner during the date conference that he was not entitled to challenge the respec- tive underlying tax_liabilities for his taxable years and because he had had a prior opportunity to dispute those liabilities when he received the notice_of_deficiency for and and when he received the notice of tax_lien with respect to those years during the date conference the settlement officer also informed petitioner that she could consider ways to resolve petitioner’s unpaid liabili- ties for and but petitioner stated that he was not interested the settlement officer asked petitioner during that conference if he had submitted any of the information requested in the settlement officer’s date letter petitioner replied that he had not the settlement officer advised petitioner during the date conference that she 3petitioner did not dispute during the date con- ference and does not dispute here that he received the notice_of_deficiency for and intended to issue a notice_of_determination with respect to petitioner’s unpaid liabilities for and in which she would sustain the notice_of_intent_to_levy on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’s taxable years and that notice stated in pertinent part relief from the proposed levy is denied the notice_of_determination included an attachment that stated in pertinent part summary and recommendation you requested a collection_due_process cdp hearing under sec_6330 as a result of receiving letter final notice notice_of_intent_to_levy and notice of your right to a hearing you failed to provide financial information as requested there- fore no alternative means of collection is available to you appeals determination is that relief is not granted from the levy action no relief can be granted because you failed to propose an acceptable collection resolu- tion brief background you requested a collection_due_process cdp hearing under sec_6330 as a result of receiving letter final notice notice_of_intent_to_levy and notice of your right to a hearing your form_1040 individual_income_tax_return for tax years ending date date and date were filed for you through the sub- stitute for return program because you did not volun- tarily file these returns a letter was mailed to you dated date setting up a telephonic conference for date this letter requested collection alternatives and financial information to determine your ability to pay this letter gave you the opportunity to have a face to face hearing at the appeals_office closest to your residence or by correspondence however you did not request either the requested information was never received you called the settlement officer on date the day of the scheduled conference and agreed to conduct your conference over the phone discussion and analysis under sec_6330 a person may raise at a collection_due_process_hearing any relevant issue relating to the unpaid tax or the proposed levy including- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or offer-in- compromise sec_6331 states that if any person liable to pay any_tax neglects or refuses to pay the same after notice_and_demand it shall be lawful for the secretary to collect such tax by levy upon all property and rights to property belonging to such person sec_6331 states a levy may be made after the secretary has notified such person in writing of his intention to make such levy and the notice is required to be no less than days before the day of the levy legal and procedural requirements with the best information available the require- ments of various applicable law or administrative procedures have been met verified through review of computer transcripts of your account assessments were made on the cdp_notice periods per sec_6201 the notice_and_demand for payment letter was mailed to the last_known_address within days of the assessment as required by sec_6303 there was a balance due when the cdp_notice was issued per sec_6322 and sec_6331 there is no indication that you had a pending bankruptcy when the cdp_notice was issued or that you currently have a pending bankruptcy the settlement officer has not had any prior in- volvement regarding these liabilities under col- lection due process in either a previous appeals hearing or collection activity issues relating to the unpaid liability on your form request for a collection_due_process_hearing you indicated that you you told the irs in omaha that most of the money came from your mother when she died and some came from gambling they could not prove the money came from gambling and you cannot prove it came from your mother so they just decided the money was gambling no way could anyone win that much money at a casino with no casino record according to our records you previously received a cdp_notice in date with respect to the same tax and tax period under sec_6320 and did not request a cdp hearing with respect to that earlier cdp_notice there- fore you already had an opportunity to dispute the existence or amount of the underlying tax_liability also according to our records a notice_of_deficiency letter was mailed to you this letter informed you that the irs determined that there was a deficiency increase in your tax for this year this letter gave you the right to contest this determination in tax_court days from the date of the letter there is no indication that you petitioned the tax_court or that you did not receive this notice you failed to propose an acceptable collection resolution if you want audit_reconsideration see enclosed publi- cation you raised the liability issue you presented no relevant challenges to the appropriateness of the collection action no other issues were raised balancing efficient tax collection with concern regard- ing intrusiveness you did not provide the requested financial data neces- sary to make a determination concerning an alternate means of collection given the facts and circumstances of your case the levy is the only means remaining to collect the tax therefore it balances the need for efficient collection_of_taxes with a taxpayer’s legiti- mate concern that the collection action be no more intrusive than necessary reproduced literally on date petitioner filed a petition commencing this case on date petitioner filed an amended petition petitioner alleged in the amended petition that he disagrees with the determination contained in the notice issued by the internal_revenue_service for the year s or period s 4although petitioner alleged in the amended petition that he disagrees with the determination contained in the notice issued by the internal_revenue_service for the year s or period s the notice_of_determination that respondent issued to petitioner and that petitioner attached to the petition and the amended petition pertains to petitioner’s taxable years continued in the amended petition petitioner further alleged in pertinent part i also realize that irs is relutant sic to spend as much time as they did to prove their case which they have not because they might be reprimanded for not dropping the case that would also take away one attaboy sic discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion petitioner did not file a petition with the court with respect to the notice_of_deficiency for and where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in making the determinations in the notice_of_determination with continued and and not respect to petitioner’s taxable years and we have considered all of the parties’ contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
